Exhibit 10.15

INCENTIVE AWARD AGREEMENT

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT, made as of January 2, 2015, by and between Intersections Inc.
(the “Corporation”) and Michael Stanfield (the “Holder”).

WHEREAS, the Corporation has established the 2014 Stock Incentive Plan (the
“Plan”) pursuant to which shares of the Corporation’s common stock, par value
$.01 per share (“Shares”), may be awarded to employees, directors, consultants
and independent contractors of the Corporation and its Subsidiaries; and

WHEREAS, the Corporation has granted to the Holder a restricted stock award
pursuant to the Plan; and

WHEREAS, it is intended that this Agreement shall set forth the terms,
conditions and restrictions imposed with respect to said restricted stock award;

NOW, THEREFORE, the parties hereto agree as follows:

1.    Restricted Stock Award.

(a)    Pursuant to the Plan, the Holder has been awarded on the date hereof (the
“Award Date”), a restricted stock award with respect to 400,000 Shares (the
“Restricted Stock Award”), subject to the terms, conditions and restrictions set
forth in the Plan and in this Agreement. The purchase price for the Shares
subject to the Restricted Stock Award shall be $0.01 per Share, payable in cash,
or by check to the order of the Corporation, within 30 days after the Award
Date.

(b)    The Restricted Stock Award and this Agreement are subject to all of the
terms and conditions of the Plan, which terms and conditions are hereby
incorporated by reference. Except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.

2.    Vesting and Restrictions. Restrictions shall be imposed on a transfer of
the Shares issued pursuant to the Restricted Stock Award, and such Shares shall
be subject to risk of forfeiture, as follows: Except as otherwise provided
pursuant to the acceleration provisions of the Plan, the Shares issued pursuant
to the Restricted Stock Award shall become vested, and the restrictions with
respect to such Shares shall lapse, in twelve (12) equal installments on the
last day of each calendar quarter (each, a “Vesting Date”) starting March 31,
2015; provided the Holder remains continuously employed by or providing services
to the Corporation or a Subsidiary from the Award Date through and including
each such respective Vesting Date. Restrictions shall be imposed on any transfer
of the Shares subject to the Restricted Stock Award until such time as the
Shares shall become vested in accordance with this Section 2. If the Holder’s
employment or service with the Corporation and its Subsidiaries terminates prior
to the date on which the Shares subject to the Restricted Stock Award become
vested, any Shares (and any dividends, distributions and adjustments with
respect thereto) which were not theretofore



--------------------------------------------------------------------------------

vested shall be forfeited and the purchase price paid therefor shall be returned
to the Holder. No further compensation shall be due to the Holder with respect
to such Shares and the Holder shall have no rights with respect to such Shares.
Any other applicable restrictions or conditions under the requirements of any
stock exchange upon which the Shares issued pursuant to the Restricted Stock
Award or shares of the same class are then listed, and under any securities law
applicable to such Shares, shall be imposed. Unvested Shares may not be
transferred in any manner.

3.    Stockholder Rights. Except to the extent of the restrictions set forth in
Section 2, the Holder shall have all the rights and privileges of a beneficial
and record owner with respect to the Shares issued pursuant to the Restricted
Stock Award; provided, however, that (i) any stock certificate or certificates
representing such Shares shall be retained by the Corporation for the Holder’s
account until such Shares become vested and (ii) dividends, distributions and
adjustments with respect to such Shares shall be subject to the same
restrictions and risk of forfeiture as are imposed on the Shares, and shall be
retained by the Corporation for the Holder’s account and for delivery to the
Holder, together with the stock certificate or certificates representing such
Shares, if, as and when such Shares become vested.

4.    Restrictive Legend. Any certificate representing Shares issued pursuant to
the Restricted Stock Award shall bear a legend making appropriate references to
the restrictions imposed by this Agreement. At such time as Shares become vested
pursuant to this Agreement, a new certificate representing such Shares shall be
issued (in substitution for the prior certificate) which shall, if applicable,
bear a legend making appropriate references to any restrictions imposed by stock
exchange and/or securities law requirements. Notwithstanding any other provision
of this Agreement or the Plan to the contrary, in lieu of issuing one or more
stock certificates representing Shares, record ownership of the Shares issued
pursuant to the Restricted Stock Award in the name of the Holder may, in the
sole discretion of the Corporation, be evidenced by appropriate entry in the
Corporation’s stock ownership records, in which case the Holder may receive a
certificate or certificates representing such Shares only by written request to
the Corporation.

5.    Holder Bound by the Plan. The Holder hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof,
including, without limitation, the Corporation’s and Subsidiaries’ tax
withholding rights with respect to the Restricted Stock Award and the Shares
issued pursuant thereto. A determination of the Committee as to any questions
which may arise with respect to the interpretation of the provisions of this
Agreement and of the Plan shall be final. The Committee may authorize and
establish such rules, regulations and revisions thereof not inconsistent with
the provisions of the Plan, as it may deem advisable.

6.    Section 83(b) Election. The Holder hereby acknowledges that he may file an
election pursuant to Section 83(b) of the Code to be taxed currently on the fair
market value of the Shares (less any purchase price paid for the Shares),
provided that such election must be filed with the Internal Revenue Service no
later than thirty (30) days after the grant of the Restricted Stock Award. The
Holder has been advised to seek the advice of his own tax advisors as to the
advisability of making such a Section 83(b) election, the potential consequences
of making such an election, the requirements for making such an election, and
the other tax consequences of the

 

-2-



--------------------------------------------------------------------------------

Restricted Stock Award under federal, state, and any other laws that may be
applicable. The Corporation and its affiliates and agents have not and are not
providing any tax advice to the Holder. The Holder shall notify the Corporation
within ten (10) days of making any such election.

7.    Compliance with Section 409A. This Agreement and the Plan provisions that
apply to this Award are intended to either be exempt from or avoid taxation
under Section 409A of the Code. The Plan and this Agreement shall be interpreted
in accordance with the foregoing. The Holder acknowledges that the Corporation
has made no representations as to the tax consequences under Section 409A or
otherwise of the compensation and benefits provided hereunder and the Holder has
been advised to obtain his own tax advice. Each amount or benefit payable
pursuant to this Agreement shall be deemed a separate payment for purposes of
Section 409A. For all purposes under this Agreement, any iteration of the word
“termination” (e.g. “terminated”) with respect to the Holder’s employment, shall
mean a separation from service within the meaning of Section 409A and the
regulations thereunder. If any payments or benefits under this Agreement,
constitute “nonqualified deferred compensation” subject to Section 409A at the
date of the Holder’s termination of employment, then such payment, to the extent
required under Section 409A, shall be made six months and one day after the
Holder’s “separation from service” as defined in Section 409A(a)(2)(A)(i) (or if
earlier the date of the Holder’s death), if the Holder is a “specified employee”
as defined in Section 409A(a)(2)(B)(i) and as reasonably determined in good
faith by the Corporation.

8.    Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto; provided, however, that
this Agreement may be amended without the consent of the Holder if such
amendment is not adverse in any material respect to the Holder or to the extent
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code.

9.    No Right to an Employment Relationship. The Holder understands and
acknowledges that this Agreement is not a contract for employment or service
with the Corporation and/or any of its Subsidiaries, and nothing contained
herein shall be construed as giving the Holder any right to be retained as an
employee of, or provide service to, the Corporation and/or any of its
Subsidiaries or affiliates for any period of time.

10.    Severability. Each provision of this Agreement is intended to be
severable. If any provision of this Agreement shall be invalid or unenforceable
to any extent or in any application, the remaining provisions of this Agreement
shall not be affected thereby and shall continue in effect and application to
the fullest extent in accordance with their terms.

11.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflict of laws.

12.    Successors in Interest. This Agreement shall inure to the benefit of, and
be binding on, the Corporation and its successors and assigns. This Agreement
shall inure to the benefit of, and be binding on, the Holder and the Holder’s
legal representatives. All obligations imposed upon the Holder and all rights
granted to the Corporation under this Agreement shall be final, binding and
conclusive upon the Holder’s heirs, executors and administrators. This Agreement
shall not be assignable by the Holder.

 

-3-



--------------------------------------------------------------------------------

13.    Counterparts. This Agreement may be executed in any number of
counterparts, including counterparts transmitted by facsimile or electronic
mail, any one of which shall constitute an original of this Agreement. When
counterparts or facsimile or electronic mail copies have been executed by all
parties hereto, they shall have the same effect as if the signatures to each
counterpart or copy were upon the same documents and copies of such documents
shall be deemed valid as originals. The parties agree that all such signatures
may be transferred to a single document upon the request of any party. This
Agreement shall not be binding unless and until it shall be fully executed and
delivered by all parties hereto. In the event that this Agreement is executed
and delivered by way of facsimile transmission or electronic mail, each party
delivering a facsimile or electronic mail counterpart shall promptly deliver an
ink-signed original counterpart of the Agreement to the other party by overnight
courier service; provided that the failure of a party to deliver an ink-signed
original counterpart shall not in any way effect the validity, enforceability or
binding effect of a counterpart executed and delivered by facsimile transmission
or electronic mail.

14.    Conflicts. This Agreement remains subject to the terms of the Plan. To
the extent of any conflict between this Agreement and the Plan, the Plan shall
control; provided, however, that the Agreement may impose greater restrictions
on, or grant lesser rights to, the Holder than the Plan.

15.    Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement between the parties hereto with respect to the Restricted Stock
Award.

[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

INTERSECTIONS INC. By:  

/s/ Ronald L. Barden

  Name: Ronald L. Barden   Title: Chief Financial Officer

/s/ Michael Stanfield

Michael Stanfield

 

-5-